Case 1:18-cv-02610-TJK Document 3-4 Filed 11/13/18 Page 1 of 3




             Exhibit 10
11/12/2018                           Trump Says He FiredDocument
                         Case 1:18-cv-02610-TJK          Michael Flynn ‘Because He Lied’
                                                                        3-4 Filed        to F.B.I. - ThePage
                                                                                      11/13/18          New York
                                                                                                               2 Times
                                                                                                                  of 3




Trump Says He Fired Michael Flynn
ʻBecause He Liedʼ to F.B.I.
By Maggie Haberman, Michael S. Schmidt and Michael D. Shear

Dec. 2, 2017

President Trump said on Saturday that he had ﬁred Michael T. Flynn, his ﬁrst national security
adviser, because he lied not just to the vice president but also to the F.B.I.

The president has long asserted that he ﬁred Mr. Flynn in February, less than a month after he
took ofﬁce, because Mr. Flynn had lied to Vice President Mike Pence over whether he talked with
the Russian ambassador, Sergey I. Kislyak, about sanctions imposed on Russia by President
Barack Obama.

By saying on Twitter on Saturday that Mr. Flynn’s lies to the F.B.I. had also contributed to his
ﬁring, some took that to mean that Mr. Trump was acknowledging that he had known in February
that Mr. Flynn was untruthful with the bureau’s agents. Any such admission would be important
in light of Mr. Trump’s effort that month to persuade the bureau’s director at the time, James B.
Comey, to drop the investigation into Mr. Flynn.

But White House ofﬁcials said that Mr. Trump was merely acknowledging what had happened the
day before: Mr. Flynn’s guilty plea for lying to the F.B.I. about his conversations with Mr. Kislyak.

While Mr. Trump’s tweet on Saturday raised questions about what he knew, he did not actually
write it, according to two people briefed on the matter. It was composed by his top personal
lawyer, John Dowd, who was in contact with Mr. Trump on Friday and Saturday, trying to calm
him after Mr. Flynn’s guilty plea.

Mr. Dowd apologized to White House ofﬁcials for the tweet, saying he should have been more
careful with his language in trying to parrot a statement released on Friday by another Trump
lawyer, Ty Cobb.


                                             Explore the issues from both sides of the aisle.
                                                        Subscribe to The Times



It is not clear that Mr. Trump was ever told that the F.B.I. believed that Mr. Flynn had lied in his
interview with agents. Shortly after the acting attorney general, Sally Q. Yates, told the White
House counsel, Donald F. McGahn II, in January that Mr. Flynn might be compromised because

https://www.nytimes.com/2017/12/02/us/politics/trump-michael-flynn.html                                                  1/2
11/12/2018                           Trump Says He FiredDocument
                         Case 1:18-cv-02610-TJK          Michael Flynn ‘Because He Lied’
                                                                        3-4 Filed        to F.B.I. - ThePage
                                                                                      11/13/18          New York
                                                                                                               3 Times
                                                                                                                  of 3
he had misled the vice president, Mr. McGahn briefed Mr. Trump, according to two people
familiar with the matter.

Mr. McGahn told Mr. Trump that it was his impression from Ms. Yates that the federal authorities
were not pursuing a case against Mr. Flynn for lying to the F.B.I., according to one of the people.
It is unclear whether the president understood this to mean that Mr. Flynn had been cleared.

The president’s lawyer believed Ms. Yates, in part, because she had not told him that Mr. Flynn
should be ﬁred or lose his security clearance, the person said. In subsequent conversations
between Mr. Trump and Mr. McGahn about whether Mr. Flynn should be ﬁred, Mr. Trump did not
cite Mr. Flynn’s truthfulness with the F.B.I.

Going against his aides’ wishes, Mr. Trump spoke to reporters outside the White House on
Saturday. But he only repeated his contention that there had been “no collusion” with Russia. The
Saturday tweet, however, was quickly seen as off the mark by a number of White House aides.

Since ﬁring Mr. Flynn, Mr. Trump has insisted that his national security adviser did nothing
wrong by talking with the Russian ambassador. He repeated that in his tweet.

“It is a shame because his actions during the transition were lawful,” he said. “There was nothing
to hide!”

Mr. Trump spent Saturday in New York attending two fund-raisers for the Republican National
Committee. He did not mention Mr. Flynn or the Russia investigation in his remarks at either
fund-raiser, according to two people who attended them.

In conversations with aides on Friday and Saturday, Mr. Trump was relatively subdued. He made
no dramatic declarations about the Russia investigation, though he asked several advisers what
Mr. Flynn’s plea deal could mean.


Christina Caron contributed reporting.

A version of this article appears in print on Dec. 3, 2017, on Page A22 of the New York edition with the headline: Trump Says He Dismissed
National Security Adviser ʻBecause He Liedʼ to the F.B.I.




https://www.nytimes.com/2017/12/02/us/politics/trump-michael-flynn.html                                                                      2/2
